                    4:21-cv-04027-SLD # 9    Page 1 of 3
                                                                                     E-FILED
                                                           Tuesday, 04 May, 2021 12:58:20 PM
                                                                Clerk, U.S. District Court, ILCD

                UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS

KENNETH A. BROWN,                                  )
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 )          21-4027
                                                   )
GOOCH, et al.                                      )
                                                   )
                      Defendants.                  )


       MERIT REVIEW AND CASE MANAGEMENT ORDER

      Plaintiff, a civil detainee at Rushville Treatment and Detention
Facility (TDF), brought the present lawsuit pursuant to 42 U.S.C. §
1983, alleging constitutional violations that allegedly arose during
his incarceration at Danville Correctional Center and his detention
at the TDF. The matter comes before the Court for screening
pursuant to 28 U.S.C. § 1915A.

      Plaintiff’s motion for leave to file an amended complaint (Doc.
8) is granted. Fed. R. Civ. P. 15(a)(1). Plaintiff alleges in his
amended complaint that officials at Danville Correctional Center
(“Danville”) provided incorrect information to the Prisoner Review
Board (“PRB”), incorrectly told his friend that Danville did not have
a video visitation system, violated a state rule or contract by not
downloading old email messages onto his new tablet, and
overcharged him for postage on legal mail. Plaintiff alleges that
unidentified officials in Danville Internal Affairs “influenced [a
mental health professional] to write up a falsified report,” and
denied his requests to move to a specific housing block and to see
his sister’s body following her death. Plaintiff alleges that Danville
officials have not deactivated the PIN he used at the facility even
though he is no longer there.

     Plaintiff alleges that Danville officials conspired with a
Ukrainian psychologist “to write up a falsified assessment report in
                               Page 1 of 3
                    4:21-cv-04027-SLD # 9   Page 2 of 3




order to detain” him pursuant to the Illinois Sexually Violent
Persons Commitment Act (“SVP Act”) following his release from
prison. Plaintiff alleges that officials failed to perform the brain
scans he claims are the only way to determine whether a person
has the requisite mental disorder for commitment under the SVP
Act, and that his sister’s phone does not show a call he made to her
from the TDF.

      Plaintiff does not have a constitutional right to live on a
specific housing block or to a release from prison for purposes of
attending the funeral of a family member. Thomas v. Farley, 31 F.3d
557, 559 (7th Cir. 1994). Plaintiff’s other allegations suggest
isolated incidents that did not result in a constitutional violation or
deprive Plaintiff of the minimal civilized measure of life’s necessities.
The violation of a state law is not sufficient to show a constitutional
violation, Pulera v. Sarzant, 966 F.3d 540 (7th Cir. 2020), and any
overcharging issues are properly brought in the Illinois Court of
Claims. The Court finds that Plaintiff fails to state a constitutional
claim against Danville officials for the actions that arose while he
was incarcerated at that facility.

      Plaintiff alleges that the state court commitment proceedings
violate the Sixth Amendment’s Double Jeopardy clause. Proceedings
under the SVP Act are civil in nature, and, therefore, do not
implicate Double Jeopardy concerns. Kansas v. Hendricks, 521 U.S.
346, 369 (1997); Allen v. Illinois, 478 U.S. 364, 375 (1986). Absent
an underlying constitutional violation, Plaintiff’s allegations of
conspiracy are not sufficient to state a claim upon which relief can
be granted. Cefalu v. Village of Elk Grove, 211 F.3d 416, 423 (7th
Cir. 2000). If Plaintiff seeks to challenge the evidence presented at
his state court commitment proceeding, he must do so in that case.

       Plaintiff’s complaint is dismissed for failure to state a claim.
Consistent with the practice in this circuit, Plaintiff is granted leave
to file an amended complaint to provide any additional information
he wants the Court to consider on these claims. Plaintiff is advised
that he cannot pursue unrelated claims against officials at two
different facilities in the same lawsuit. George v. Smith, 507 F.3d
605, 607 (7th Cir. 2007) (“Unrelated claims against different
defendants belong in different suits.”).
                              Page 2 of 3
                    4:21-cv-04027-SLD # 9   Page 3 of 3




It is therefore ordered:

       1)   Plaintiff’s Motion for Leave to File an Amended Complaint
[8] is granted. Clerk is directed to docket the proposed amended
complaint attached to Plaintiff’s motion.

      2)    Plaintiff's amended complaint is dismissed for failure to
state a claim pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. §
1915A. Plaintiff shall have 30 days from the entry of this order to
file an amended complaint. Failure to file an amended complaint
will result in the dismissal of this case, without prejudice, for failure
to state a claim. Plaintiff's second amended complaint will replace
all previous complaints in their entirety. Accordingly, the amended
complaint must contain all allegations against all Defendants.
Piecemeal amendments are not accepted.

      3)    Plaintiff’s motion for counsel [5] is denied, with leave to
renew upon demonstrating that he made attempts to hire his own
counsel. Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007). This
typically requires writing to several lawyers and attaching the
responses. If Plaintiff renews his motion, he should set forth how
far he has gone in school, any jobs he has held inside and outside
of prison, any classes he has taken in prison, and any prior
litigation experience he has.



                 Entered this 4th day of May, 2021.



                        s/Harold A. Baker
                       HAROLD A. BAKER
                 UNITED STATES DISTRICT JUDGE




                              Page 3 of 3
